Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance:
The following is a statement of reasons for the indication of allowable subject
matter. The specific recitation of claim 1, particularly where the claim
introduces:  
    PNG
    media_image1.png
    245
    910
    media_image1.png
    Greyscale
along with: 
    PNG
    media_image2.png
    84
    935
    media_image2.png
    Greyscale
are considered to encompass the three main facets (i.e. (i) the “spring” acting on (ii) the “cable” through (iii) “winding segments”) for why the claim overcomes all prior art Examiner has applied. The spring in Applicant’s claim is configured in such a way, to control cable movement and possible entanglement upon sliding and/or rotating certain parts of the device through winding segments (see par 0002, Applicant’s disclosure). This feature, in combination with all other features from the base claim constitutes the allowable subject matter. Examiner has determined that although Lee 10,973,144 (the closest prior art) teaches main features, such as the first and second bodies, spring, and what could possibly be construed as plural pillars, 100, as shown Fig 4, for example, in the prior art or record does not teach the cable and winding segments in the specific manner as claimed (see portions 113a, 114a, 115a, Fig 4a of Applicant's Drawing for visual illustration). This deficiency was still not cured by analogous art such as Fathi 10,721,842, who teaches a cable and possible winding segments, or Huang 20130192032, who teaches a spring utilized for cable management. None of the prior art of record, either singularly or in combination, teach the three main facets as aforementioned. 
As such, after careful consideration, examiner finds the language of claim 1 allowable. Therefore, the recitation of claim 1 is hereby allowed. *Claims 2-15 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: Fathi 10,721,842, Fig 2; Huang 20130192032, Figs 4, 19.
Any inquiry concerning this communication or earlier communications from
the examiner should be directed to RASHEN E MORRISON whose telephone
number is (571)272-8852. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview
Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications
may be obtained from Patent Center. Unpublished application information in
Patent Center is available to registered users. To file and manage patent
submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about
Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA)
or 571-272-1000.


/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        
                                                                                                                                                                         July 30, 2022